Exhibit Investor Contact: Press Contact: Frank Gordon Brian Beades 212.810.5858 212.810.5596 BlackRock Kelso Capital Corporation Declares Regular Fourth Quarter Dividend of $0.43 per Share, Announces September 30, 2008 Quarterly Financial Results and Adopts New Dividend Reinvestment Plan New York, New York, November 6, 2008 - BlackRock Kelso Capital Corporation (NASDAQ:BKCC) (“BlackRock Kelso Capital” or the “Company”) announced today that its Board of Directors has declared a fourth quarter dividend of $0.43 per share payable on December 31, 2008 to stockholders of record as of December 15, BlackRock Kelso Capital also announced financial results for the quarter ended September 30, 2008. HIGHLIGHTS: Investment Portfolio:$1.05 billion Net Assets:$641 million Net Asset Value per share:$11.52 Portfolio Activity for the Quarter Ended September 30, 2008: Cost of investments during period:$8.7 million Sales, repayments and other exits during period:$60.6 million Number of portfolio companies at end of period:62 Operating Results for the Quarter Ended September 30, 2008 (in thousands, except per share amounts): Net investment income:$25,582 Net investment income per share:$0.47 Net realized and unrealized losses:($44,375) Net realized and unrealized losses per share:($0.81) Net decrease in net assets from operations:($18,794) Net decrease in net assets from operations per share:($0.34) Portfolio and Investment Activity During the three months ended September30, 2008, we invested $8.7 million in our existing portfolio companies.This compares to investing $124.0 million across new and existing portfolio companies for the three months ended September30, 2007.Additionally, we received proceeds from sales/repayments of principal of approximately $60.6 million during the three months ended September 30, 2008, versus $90.8 million for the three months ended September 30, At September 30, 2008, our portfolio consisted of 62 portfolio companies and was invested 57% in senior secured loans, 29% in unsecured or subordinated debt securities, 5% in senior secured notes, 3% in equity investments and 6% in cash, cash equivalents and foreign currency.This compares to 67% in senior secured loans, 23% in unsecured or subordinated debt securities, 4% in senior secured notes, 6% in equity investments and less than 1% in cash, cash equivalents and foreign currency at September 30, 2007.Our average portfolio company investment by value was approximately $17.0 million at September 30, 2008, versus $18.6 million at September 30, 2007.At September 30, 2008, 3.6% of our total debt investments at amortized cost (or 1.6% at fair value) were on non-accrual status. The weighted average yield of the debt and income-producing equity securities in our portfolio was 11.9% at September 30, 2008 and 12.5% at September 30, 2007, respectively.The weighted average yields on our senior secured loans and other debt securities were 11.6% and 12.2%, respectively, at September 30, 2008, versus 12.3% and 13.0% at September 30, 2007.Yields exclude common equity investments, preferred equity investments with no stated dividend rate, short-term investments, cash, cash equivalents and foreign currency. 1 We continue to have substantial capital resources available to fund additional investments.At September 30, 2008, we had $61.3 million in cash and cash equivalents and $54.0 million available under our amended and restated senior secured, multi-currency credit facility. Since our inception of operations in July 2005, we have invested in excess of $1.7 billion across more than 105 portfolio companies in transactions involving more than 65 financial sponsors. Results of Operations Results comparisons are for the three and nine months ended September 30, 2008 and Investment Income Investment income totaled $37.4 million and $108.0 million, respectively, for the three and nine months ended September30, 2008, compared to $34.2 million and $92.4 million for the three and nine months ended September 30, 2007.The increase in investment income for the three and nine months ended September 30, 2008 reflects the growth of our portfolio as a result of the deployment of debt capital under our credit facility and equity capital from our initial public offering in July 2007.Many of our floating rate debt investments bear interest based on the London Interbank Offered Rate (LIBOR).For the 2008 periods, investment income increased despite lower prevailing levels of LIBOR compared to the prior periods, as fixed rate instruments as a percentage of our debt investments increased to 53% at September 30, 2008 from 37% at September 30, 2007.Origination, closing and/or commitment fees associated with investments in portfolio companies are accreted into interest income over the respective terms of the applicable loans. Expenses Net expenses for the three and nine months ended September 30, 2008 were $11.9 million and $36.0 million, respectively, versus $11.8 million and $38.7 million for the three and nine months ended September 30, 2007.Of these totals, for the three and nine months ended September 30, 2008, $4.3 million and $13.8 million, respectively, were interest and other credit facility expenses, versus $5.3 million and $14.5 million for the three and nine months ended
